NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
LENS.COM, INC.`,
Appellant,
V.
1-800 CONTACTS, INC.,
Appellee.
201 1- 1258 .
(Cance11ati0n N0. 92049925)
Appea1 from the United States Patent and Trademark
Office, Trademark Trial and Appea1 B0ard.
ON MOTION
ORDER
LENS.COM moves for a 7 -day extension of time, until
August 18, 2011, to file its reply brief
Up0n consideration thereof
IT IS ORDERED THATZ

LENS.COM V. 1-300 CONTACTS
The motion is granted
FOR THE COURT
2
 1 8  /S/ Jan Horba1y
Date J an H0rbaly
cc: Anthony J. DeGidio, Esq.
Mark A. Miller, Esq.
C1erk
13
dim
13
me
'°\"[
35-5
l'\'\Q1
§5_"r1l"
1_>“'l
D
PPm.s ma
ClRCUlT
321 me 1 6 2011
.IAN |'l0RBALY
CLERK -
lo